Citation Nr: 0627861	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  05-14 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion



INTRODUCTION

The veteran had active duty from June 1969 to March 1971, 
including service in Vietnam from November 16, 1969 to 
October 29, 1970.





The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

Service connection for post-traumatic stress disorder (PTSD) 
may be granted when there is medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. §§ 3.303(d), 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f).

This claim has been denied because the evidence does not show 
that the veteran is a veteran of combat, nor have any 
stressors been corroborated.  However, the record as to this 
issue is not currently developed to allow for comprehensive 
appellate review.  While the Board presently has not reviewed 
the claim with a view towards resolution of its merits, in 
order to assist the RO/AMC as to the development of the 
claim, the Board makes the following observations.

The veteran's record of military personnel assignments 
reflects that for the period of active military duty (i.e., 
he is also shown to have duty with the National Guard which 
is not at issue in this matter), he held the military 
occupational specialty of light weapons infantryman.  He 
arrived in Vietnam on November 16, 1969 and so remained until 
October 29, 1970.  

Apparently shortly after in-processing in Vietnam, on 
December 3, 1969, the veteran was assigned to Company D, 1st 
Battalion, 327th Infantry Regiment, a subordinate unit of the 
101st Airborne Division.  Although his record of personnel 
assignments indicates that he remained so assigned throughout 
his Vietnam tour, other records - including various medical 
records, indicate that from March 12, 1970 to October 27, 
1970, he was assigned to Headquarters and Headquarters 
Company, 1st Battalion, 327th Infantry Regiment.  

Thus, for the entirety of his Vietnam tour, the veteran was 
assigned to an Infantry unit.  However, the veteran is not 
presently the recipient of any combat-related awards or 
decorations, and the nature of the veteran's duties and 
experiences (i.e., whether he was exposed to combat-related 
stressors) remains unclear.  

As to the latter, the record as presently constituted does 
not indicate that the veteran served in, or was exposed to 
combat action.  In a service department medical consultation 
request dated on December 4, 1969 (i.e., the day after he was 
assigned to Company D, 1st Battalion, 327th Infantry 
Regiment), the veteran was noted to have informed his unit 
chain of command that he had a leg fracture prior to entering 
military service, and that he had continued pain.  In due 
course, the veteran was referred to an orthopedic specialist, 
who was advised that the veteran had arrived in Vietnam 10 
days previously, and that although he was "ready to start in 
with unit," he should be "evaluated for combat duty."  

A medical record also dated on December 4, 1969 indicates 
that it was recommended the veteran's duties to be limited, 
and that he should be reassigned to duty in the unit 
"orderly room," (i.e., the company administrative office).  
On the same day, December 4, 1969, the consulting physician 
reported that the veteran had discomfort from the old 
fracture, and advised that medical company personnel should 
"contact [the veteran's commanding officer of his unit] and 
relate situation to him so that [the veteran] may perform an 
appropriate job."  (Italics added).  



A further service department medical record indicates that on 
January 14, 1970 the veteran was returned to his unit, but 
assigned a permanent, limited duty "profile" that excused 
him from all duties involving "running, jumping, prolonged 
standing, or marching."  

Stated alternatively, contemporaneously with his military 
service, the veteran was found by medical personnel to be not 
qualified for the duties inherent in combat service.  

However, in a May 2004 letter, the National Personnel Records 
Center (NPRC) advised the veteran that it verified his 
entitlement to various decorations, including the Combat 
Infantryman's Badge (CIB), and that it was recommending, 
apparently to the Department of the Army, that the award be 
granted.  It also noted that in order to be so entitled, the 
veteran would need have been "assigned to an infantry 
organization of brigade size or smaller.  The veteran must 
have been assigned an infantry (MOS), and performed duty 
during a period in which the assigned unit was actively 
engaged in ground combat."  However, the NPRC's letter did 
not cite any Army or Department of Defense Regulation in its 
summary of the criteria for the award.  

Army Regulation 600-8-2, Section II, paragraph 8-6 (b) 
provides that:

"There are basically three requirements for award 
of the CIB. The soldier must be an infantryman 
satisfactorily performing infantry duties, must be 
assigned to an infantry unit during such time as 
the unit is engaged in active ground combat, and 
must actively participate in such ground combat. 
Campaign or battle credit alone is not sufficient 
for award of the CIB."  

 (Italics added).



Under Army Regulation 600-8-2, Section II paragraph 8-
6(b)(2)(d), it was noted that at last review and through 
Department of the Army Circular: 

"In 1963 and 1965 [Headquarters, Department of the 
Army] messages to the senior Army commander in the 
Southeast Asia theater of operations authorized 
award of the CIB to otherwise qualified personnel 
'provided they are personally present and under 
fire.' U.S. Army Vietnam regulations went so far as 
to require documentation of the type and intensity 
of enemy fire encountered by the soldier. The 
intended requirement to be 'personally present and 
under fire' has not changed." 

The requirement of a recipient being personally present 
during, and under fire remains in effect.  Under Army 
Regulation 600-8-2, Section II paragraph 8-6 (2), which 
provides for "specific eligibility requirements:" 
"A recipient must be personally present and under 
hostile fire while serving in an assigned infantry 
or special forces primary duty, in a unit actively 
engaged in ground combat with the enemy. The unit 
in question can be of any size smaller than 
brigade. For example, personnel possessing an 
infantry MOS in a rifle squad of a cavalry platoon 
in a cavalry troop would be eligible for award of 
the CIB. Battle or campaign participation credit 
alone is not sufficient; the unit must have been in 
active ground combat with the enemy during the 
period." 

(Italics added).  

Thus, the summary of the requirements for the award of the 
CIB as provided by the NPRC's May 2004 letter are unclear and 
may be incomplete, because it did not note that a recipient 
of the CIB must be "personally present and under hostile 
fire" in a "unit actively engaged in ground combat with the 
enemy."  


In light of the veteran's service medical entries as detailed 
above, the bases of the NPRC's recommendation are unclear, 
but nonetheless raises the possibility that the veteran 
engaged in combat activity.  

Finally, the veteran has not to date provided specific data 
as to his claimed stressors.  With a December 2003 letter 
advising the veteran of how to substantiate his claim and of 
the allocation of responsibility for providing evidence 
pursuant to the Veterans Claims Assistance Act (VCAA), the 
veteran was provided with a PTSD questionnaire, which he was 
requested to complete and return to the RO.  The veteran did 
not comply with the RO's request as to this form.  Although 
the record also contains a form date-stamped as received by 
the Board in September 2005, the source of the form is 
uncertain, and the veteran did not provide any specific names 
or other relevant and correct data which could be used by the 
RO to research his claimed stressors - in particular, the 
veteran reported that he was a member of "C Troop, 8/1st 
Cavalry," the first mention of such an assignment.  

The veteran is advised that while VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).  Further, under the VCAA, a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C. §  5107(a). 

Thus, because the record is insufficient to adjudicate the 
question of whether the veteran saw combat, or has 
substantiated stressors, this matter is REMANDED for the 
following actions:

1.  The RO/AMC will contact the veteran 
and provide him with the form used to 
obtain information regarding claimed PTSD 
stressors.  The veteran should  furnish a 
complete account of all claimed stressors 
occurring during his Vietnam tour, to 
include names of any friends or 
acquaintances who were killed, wounded, 
or injured; his location at the time of 
such injuries; the dates and 
circumstances of any combat action or any 
attacks by enemy forces.  The veteran 
should be requested to provide specific 
stressor information within 60 day time 
frames of their occurrences.  

2.  After the passage of a reasonable 
amount of time, the RO/AMC will contact 
the U.S. Army and Joint Services Records 
Research Center ((JSRRC), formerly, the 
Center for Unit Records Research (CURR)), 
and forward a copy of any stressor 
information provided by the veteran, and 
a copy of this remand.   JSSRC should be 
requested to research the claimed 
stressors, provided the veteran provides 
sufficient substantiating information 
which can be used for such a search.  

3.  The RO/AMC will also contact the 
NPRC, and ascertain whether the veteran 
has been awarded the Combat Infantryman's 
Badge, as confirmed by the Department of 
the Army, and if so, that the basis for 
the award be furnished to the RO/AMC.  

4.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any appropriate 
VA examinations, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO should 
review and readjudicate the claims.  See 
38 C.F.R. § 4.2.  If any such action does 
not resolve the claims, the RO shall 
issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In 
particular, the veteran is advised that if he receives 
confirmation of an award of the Combat Infantryman's Badge, 
he should advise VA of such an award, and provide any 
substantiating information.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



